 FLORIDA STEEL CORP587Florida Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO Cases 12-CA-6883 and 12-CA-6958June 10, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn February 23, 1976, Administrative Law JudgeThomas D Johnston issued the attached Decision inthis proceeding Thereafter, Respondent filed excep-tions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Florida Steel Corpora-tion, Tampa, Florida, its officers, agents, successors,and assigns, shall take the action set forth in the Ad-ministrative Law Judge's recommended OrderiRespondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board s established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products Inc91NLRB 544 (1950), enfd 188 F 2d 362 (CA 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings AlthoughRespondent also excepted to the Administrative Law Judge's finding that atape recording made by Superintendent Malinowski during an investigativeinterview with employee William Tackett, was not clearly audible enough tomake findings based thereon, and therefore he excluded it we find that theadmission of tape recordings is within the sound discretion of the Adminis-trative Law Judge and that there has been no showing that he abused suchdiscretionUnited Steelworkers of America, AFL-CIO (herein re-ferred to as the Union), in Case 12-CA-6883 on August 14and in Case 12-CA-6958 on October 8, and a complaintissued on November 7 and an amendment to the complaintissued on November 20The amended complaint, which was further amended atthe hearing, alleged that Florida Steel Corporation (hereinreferred to as the Respondent) violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended (here-in referred to as the Act), by interrogating an employeeconcerning his union membership and desires, threateningan employee with more onerous working conditions if theUnion were successful in organizing Respondent's opera-tions, polled employees concerning whether they support-ed the Union and requested them to show their allegiancetoRespondent by having their pictures taken with signsopposing the Union, discriminatorily assigningMiguelHernandez to the more arduous and dangerous task ofpainting a crane, discriminatorily refusing to promote Mi-guel Hernandez to the position of mobile equipment me-chanic because of his union or concerted activities, and bydiscriminatorily discharging and refusing to reinstate Wil-liam Tackett because of his union or concerted activitiesRespondent in its answer to the amended complaint 2which was filed on November 28 and was further amendedat the hearing denied having violated the Act It admittedTackett was discharged on or about July 30, and that Her-nandez was not promoted to the position of mobile equip-ment operatorThe issues are whether Respondent violated Section8(a)(1) and (3) of the Act by unlawfully interrogating,threatening, or polling its employees with respect to theirunion activities, whether Respondent discriminatorily as-signed Hernandez the task of painting the crane and re-fused to promote him because of his union or concertedactivities,and whether Respondent discriminatorily dis-charged Tackett and denied him reinstatement because ofhis union or concerted activitiesThe parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbrief sUpon the entire record 3 in this case and from my obser-vation of the witnesses, and after due consideration of thebriefs filed by the Respondent and the Charging Party andthe oral argument of the General Counsel,' I hereby makethe followingFINDINGS OF FACTDECISIONSTATEMENT OF THE CASETHOMAS D JOHNSTON, Administrative Law Judge Theseconsolidated cases were heard at Tampa, Florida, on De-cember 11 and 12, 1975,1 pursuant to charges filed by theiAll dates referred to are in 1975 unless otherwise statedITHE BUSINESS OF THE RESPONDENTRespondent, a Florida corporation, with its principal of-fice and place of business including plants located at Tam-pa, Florida, is engaged in the business of manufacturingand fabricating steel products During the 12-month period2Respondent s original answer was filed on November 173The General Counsel s unopposed motion dated January 12 1976 tocorrect the record is hereby granted4 The General Counsel did not file a brief224 NLRB No 78 588DECISIONSOF NATIONALLABOR RELATIONS BOARDpreceding November 7, a representative period, Respon-dent in the course of its operations purchased and receivedgoods, supplies, and materials valued in excess of $50,000,at its Florida facilities, directly from points located outsidethe State of FloridaRespondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the ActIITHE LABORORGANIZATION INVOLVEDRespondent admits, and I find, that the United Steel-workers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA BackgroundRespondent operates certain plants located at Tampa,Florida, which are the only facilities involved in this pro-ceeding, where it is engaged in the business of manufactur-ing and fabricating steel productsIncluded among Respondent's supervisory personnel areAndrian Youngblood, who is superintendent of the miscel-laneous plant, Donald Welch, who is superintendent ofculvert plant, Daniel Malinowski, who is the area trafficsuperintendent,Manuel Bondi, who is a supervisor in themiscellaneous plant,William Wyatt, who is a supervisor inthe miscellaneous plant, Thomas Marsden, who is a super-visor in the traffic division, Donald Dupree, who is a su-pervisor in the traffic garage, William Ridgeway, who is asupervisor in the traffic garage, and James Weidman 5The Union is engaged in an organizing campaign amongRespondent's employees at its Tampa, Florida, plants andthe unfair labor practices herein discussed arose out ofthose proceedingsB Interrogations, Threats, and Polling of EmployeesDonald Brans, an employee in the melt shop, testifiedthat about the latter part of May or June his supervisor,James Weidman, asked him how he felt about the UnionUpon replying he was for it, Weidman asked whether hehad ever attended any union meetings whereupon he in-formed him he had not Weidman 6 did not testify and Icredit the undemed testimony of Brans and find that Su-pervisorWeidman coercively interrogated him concerninghow he felt about the Union and whether he had attendedunion meetingsDavid Hobley, Jr, employed as a vat tender under Su-perintendentWelch, testified that in July the furnace forthe vat had gone out and unable to do his regular work, hewas assigned cleanup work Hobley stated SuperintendentWelch, after remarking to him the vat was out and he5Respondent admits and I find that Superintendent Youngblood Supermtendent Welch Superintendent Mahnowski Supervisor Dupree Supervisor Bondi, Supervisor Wyatt, Supervisor Marsden, Supervisor Ridge-wa6y and James Weidman are supervisors within the meaning of the ActBrans stated Weidman no longer worked for the Respondentcould shut the department down and send him home, toldhim he was not going to do that and it ought to teach himhow to vote when voting day cameSuperintendent Welch denied making the remarks attri-buted to him by Hobley His version was, after instructingHobley and another employee, Herbert Hicks, to clean upthe vat area, Hobley's response was he had cleaned theplace up yesterday After informing Hobley he did not carewhat he had done yesterday and wanted him to clean it upbecause the vat was down, Hobley again mentioned he hadcleaned it up yesterday whereupon he told Hobley if he didnot clean it up he would shut the vat down and he couldpunch the clock and go homeI credit the testimony of Hobley rather than Superinten-dentWelch and find that Superintendent Welch threat-ened Hobley with loss of work should he vote for theUnion Apart from my observations of the witnesses increditingHobley,Welch's threat is consistent with otherunlawful conduct engaged in by him discussedinfraHobley further testified prior to an election scheduled inAugust he attended a meeting of employees and their com-mittee held in the company trailer which started about11 30 a in I During the meeting Hobley stated Superinten-dentWelch came to the door and told everybody to comeout because they were going to make some pictures As theemployees came out, Welch handed them "vote no" signsand told them to hold them up and go down and takepicturesAccording to Hobley, most of the employees in-cluding himself did what Welch told them and had theirpictures takenHobley denied he was ever asked whetherhe wanted to be in the picture or had any prior knowledgepictures would be takenSuperintendentWelch, who is over the culvert plantwhich employs approximately 25 employees, acknowl-edged he had arranged to have the pictures taken and forthe photographer who did other work for the Respondentand was sure the Respondent had paid him He also pre-pared the "vote no" signs which he gave to employeesWelch stated while the employees were having a meetingwhich he did not attend he told them the photographer wasthere and for everybody who wanted to get their picturestaken to come out He admitted he did not explain to themwhat was going to be done with the pictures According tohim some of the employees took the "vote no" signs fromhim while others did not and some did not have their pic-tures taken Both Welch and the plant foreman appearedin the picture with the employeesWelch's explanation for having the pictures taken wasbecause about July four or five employees 8 had asked himif they could sign a petition and wanted a picture taken likethe employees of the Jacksonville, Florida, plant had sentto Tampa He informed them they could if they wanted toon their own timeI credit Hobley's version of what was said to the employ-ees by Superintendent Welch rather than Welch's versionJohnny Oliver, an employee in the miscellaneous plant,testified that about 10 45 a m one morning, while havinglunch in the company trailer, Charlie Moore, another em-7 The employees lunch periodbegan at 12 noon8These employeeswere not identified FLORIDA STEEL CORP589ployee, entered the trailer and asked them whether theyhad guts enough to take their pictures and come down andvote no against the Union, whereupon most of the employ-ees present threw up their hands There were no supervi-sors presentOliver stated that, shortly after the 2 p inbreak ended that same day and the employees had re-turned to their work areas, he heard the foreman tell theemployees to go and take some pictures, whereupon theemployees and all the supervisors went to the trailer areawhere he observed a photographer, who had previouslytaken pictures for the Company, take their pictures withtheir thumbs down Oliver stated he remained on his as-signed job while the pictures were being takenOliver identified Supervisor Bondi 9 as one of the super-visors he heard make this statement to the employees Hestated Bondi was about 30 to 40 feet from his office on theeast side of the shop and coming up the aisle about 10 or15 feet away from him Oliver further contended that, al-though he did not hear what Supervisor Wyatt said, hecould tell by reading Wyatt's lips that Wyatt had told theguys to come onSuperintendent Youngblood's version was that while inhis office during the lunch period between 11 30 a in and12 noon,10 along with Supervisors Wyatt, Bondi, and Ron-nieNiehaus, he noticed employees in the plant stirringaround and looking toward the culvert plant From his of-ficewindow he observed that employees at the culvertplant were lining up to have their pictures taken holding"vote no" placards by the photographer who took picturesfor the Company He stated he then observed some of hisemployees heading towards the lunch trailer when some ofthem knocked on the office door and window giving thema "let's go sign," whereupon he and the other supervisorspresent took their suggestion and they walked in a group tothe lunch trailer where they had their pictures taken withthe employees Youngblood denied giving any instructionsto the employees or making any motions towards them andstated he did not observe any of the other supervisors mo-tioning to the employees He acknowledged they returnedto work about 10 minutes after the lunch period had end-ed Youngblood estimated between 50 and 60 employeesappeared in the picture along with Supervisors Wyatt, Bon-di,Niehaus, and himself Youngblood denied having anyknowledge why the photographer was going to be there orof picture takingSupervisorsWyatt and Bondi corroborated Superinten-dent Youngblood's testimony concerning the incident anddenied having said anything to or motioning to the em-ployees about having their pictures madeI credit the testimonies of Superintendent Youngblood,Supervisor Wyatt, and Supervisor Bondi rather than John-ny Oliver whom I discredit Besides, from my observationof the witnesses Oliver contradicted his own testimonyThe parties at the hearing stipulated that a handbill con-taining pictures, including those taken at the culvert plantand the miscellaneous plant, was used by the Respondentin its campaign during August and was distributed to the9Oliver first stated he did not hear what Supervisor Bondi had said10 Superintendent Youngblood placed this incident as having occurred inOctoberemployees This handbill, captioned "Tampa EmployeesReact To Union Pitch With Thumbs Down," containedpictures of three groups of employees including those atthe culvert plant and the miscellaneous plant and con-tained in part the following statementWhen these pictures were taken on August 5, 1975,these Florida Steel employees had just been given cop-ies of a Two-YEAR-OLD picture of Charlotte employeesin happier days (when some of them thought the unionmight deliver on some glowing promises) Tampa em-ployees thought this was an insult to their intelligenceand wanted their pictures taken to show how THEY feltabout union promisesThe handbill also depicted at the bottom a vote no squaremarked with an "X "Based upon the admissions by Superintendent Welch,the stipulation of the parties concerning the handbill, andthe credited testimony of Hobley, I am persuaded and findthat about August 5 Respondent was responsible for hav-ing its employees pose for antiunion pictures for theRespondent's use, the effect of which was to poll the em-ployees concerning whether they supported the Companyor the UnionC William Tackett's DischargeWilliam Tackett was employed by the Respondent fromJanuary 1974 until his discharge on July 30 He worked asan auto truck mechanic under the supervision of Supervi-sor RidgewayTackett testified he participated in a union organizingcampaign in the shop including wearing a union buttonand insignia and, as a result of reprimands which he hadreceived from the Respondent, unfair labor practicecharges were filed on his behalf by the Union Superinten-dent Malinowski acknowledged he was aware of Tackett'sunion activities, having observed him wearing a union but-ton, and of the charges filed in his behalfTackett stated on July 29 he brought a piece of key-stock," which he had purchased from Ace Hardware forabout $1, to work with him During his lunch hour and lastbreak period he punched 24 holes in the keystock with acenter punch, drilled them with a variable drill, and tappedthem out with a tap Except for the tap which he obtainedfrom the parts room, the company tools he used were al-ready there The keystock was used to make a buzz bar forhis fuse box James Graham, another auto truck mechanic,corroborated Tackett's testimony by stating he had ob-served Tackett doing this work during his lunch period andlast breakAccording to Tackett, after leaving the plant the nextmorning when he got off work, he remembered leaving thekeystock along with his pliers in the cafeteria, whereuponhe telephoned Supervisor Marsden and requested him togive them to another employee for him Supervisor Mars-den acknowledged Tackett had requested him to pick upsome tools he had left in the cafeteria and give them toanother employee11This was a piece of soft steel about 12 inches in length by a half inch 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDTackett stated upon returning to the plant later that daythat Supervisor Marsden informed him he could not havethe keystock and said he was going to keep it so they couldtake a look at it, and he would have to pick it up fromSupervisor RidgewayHe informed Marsden it was hispiece of keystock and, if he did not get it back, somebodywas going to pay for it When Marsden asked whether hehad a receipt, he told him he did 12Supervisor Marsden's version was he told Tackett he wasgoing to keep the keystock, told him he was curious, andasked where he got it When Tackett replied he had boughtit he asked him whether he had a receipt, whereupon Tack-ett replied he did but did not have it on him Marsdenstated he told Tackett to bring the receipt in that afternoonand Supervisor Ridgeway would give him his keystock 13Tackett informed him the keystock belonged to him and heintended to have it backSupervisorMarsden stated that after Tackett left heshowed the keystock to Superintendent Malinowski andtold him it looked a lot like the stuff they had in stock andtook a long time to drill those holes Malinowski instructedhim to draw up a statement and sign it which he did andgave to MahnowskiMarsden admitted he could not identify the keystock ascompany supplies, had no idea of its cost, it could havebeen purchased at any number of places, and it was thesame as any other company's keystockSuperintendent Malinowski, who obtained the keystockfrom Marsden, confirmed his report and stated he in-formed Supervisor Ridgeway of the incident and told himsince more than one supervisor was involved he would in-vestigate the case himself and instructed him to send Tack-ett to his officeTackett testified that, upon reporting to SuperintendentMalinowski's office, Malinowski asked him in the presenceof Supervisor Ridgeway 14 about the keystock, whereuponhe told Malmowski it was his After informing Malinowskipursuant to his inquiry he did not have a receipt, Malinow-ski said he heard he was supposed to bring a receipt Hisresponse was he did not know anything about it Malinow-ski accused him of getting the piece of keystock out of theparts room and said he had a sworn statement from thepartsman he had gotten it there Tackett stated he in-formed Malinowski that was not the same piece of key-stock he had gotten from the parts room 15 During the con-versationMalmowski asked him when he had worked onthe keystock Upon replying during his lunch break andlast break, Malinowski said there was no way possible hecould do that much work in that short of a time Malinow-ski then informed him he would get back in touch withhimSuperintendent Malmowski's version of the conversationwas, after telling Tackett he had a piece of keystock which12According to Tackett the receipt was a cash register receipt which hadbeen thrown away in the bag13Tackett didnot rememberwhether Supervisor Marsden had told him tobring the receipt to Supervisor Ridgeway14 Supervisor Ridgeway did not testify16According to Tackett the previous day he had obtained a five six-teenth piece of keystock from the parts room which he had used to make atool for use in pryingsealsThis tool was identified at the hearinghe understood belonged to him and he had told Marsdenhe had a receipt for it, he asked whether it was true Tack-ett replied it was However, when asked whether he had thereceipt with him, Tackett replied he did notMalinowskitestifiedhe asked Tackett where he got it, whereuponTackett told him he had found it in the shop 16 AftertellingTackett it was difficult to believe he had found it in theshop, Tackett said there were all kinds of it lying aroundout thereHe told Tackett he had a statement from theparts keeper that Tackett had requested a piece of keystockout of the parts room the night before, whereupon Tackettinformed him that was not the piece which he had made atool out of and had it in his tool box 17 Upon asking Tack-ett if he just went around picking up the company propertyand making things for his personal use, Tackett said he hadoverheard Mr McLindon telling someone else if they sawanything lying around why buy it when they could justpick it up and help themselves 18 He told Tackett he hadfound that hard to believe and asked whether he had madeiton company time or during working hours, whereuponTackett informed him he had made it during his lunchbreak and a 10-minute break Upon asking whether he haddrilled and tapped the holes and made the center punchesin 40 minutes, Tackett informed him he had and had useda variable high speed drill bit -Pursuant to his inquiriesTackett told him he had used company tools which he hadgotten from the parts room without the permission orknowledge of his supervisor 19 He told Tackett he wasgoing to look into the matter further and would let himknow his decision Superintendent Malmowski admittedlydid not know the value of the keystock which he estimatedwas valued about $2 and acknowledged it was a commonproduct which could be purchased outside the plantMalinowski testified, upon reviewing Tackett's file, hedecided to terminate him for the reason of misuse and pos-session of company property without authorization and be-cause he had two previous suspensions in his file Accord-ing to him, because of the two prior suspensions whichwere not further identified, he either had a choice of termi-nating or suspending Tackett, but since the two previoussuspensions had done no good he felt termination was inorderMalinowski stated, after making his decision, he dis-cussed it with his supervisor, Division Manager McLendon,who agreed 20Tackett testified that that afternoon he had another con-versationwith SuperintendentMalinowski in his officewithSupervisorRidgeway presentMalinowski againasked him if that was his keystock After replying it was,Malinowski asked him whether he wanted to change hisstory,whereupon he informed him he did not Followingsome further discussion which he could not recall Mali-nowski told him he was going to have to terminate him for16Tackett denied evertellingSuperintendent Malinowski he had gottenthe keystock from the scrap pile17Malmowski identified the keystock Tackett gave him which he hadmade the tool from18Tackett denied having made such statements, although he believed Mc-Lindon'sname wasmentioned during one of the conversations19Under cross-examination Tackett believed he was asked if he had got-ten permissionfrom Ridgeway to use the drill and he told him no20Division Manager McLsndon did not testify FLORIDA STEEL CORP591unauthorized use of company equipment and material andinformed him he would give him 10 minutes to get off thecompany propertySuperintendent Malmowski's version was he told Tack-ett in the presence of Supervisor Ridgeway he had reachedthe decision and asked him whether he had any other com-ments regarding the keystock, whereupon his response washe did not He told Tackett he had reviewed his recordwhich already had two suspensions and he was terminatinghim for misuse and possession of company property Healso acknowledged telling Tackett to clean out his toolbox,turn in his gear, and he would like for him to get off theproperty in 10 minutes if possible I credit Tackett's ver-sions of his conversations with Superintendent Mahnow-skiApart from my observations of the witnesses, Supervi-sor Ridgeway, who was present at both conversations, wasnot called to corroborate Malmowski's testimony nor wasany explanation offered for the failure to call him as awitnessSince his termination Tackett has not been reinstatedThe company rules 21 Tackett was alleged to have violat-ed leading to his dismissal provided as follows25Removal of Company property of any kindwithout a property pass from an authorized Companyrepresentative34Unauthorized use or possession of Companyproperty, equipment or materialsThe General Counsel presented several witnesses whotestified during their own time including break periodsthey had worked on their own property using companytools and equipmentTackett testified he had previously done such work andhad observed other employees doing it on their break peri-ods About 8 months ago he cleaned a set of car heads inthe engine room using a company valve grinder and valvespring compressor during his break period and at the endof the shift, which both Supervisor Ridgeway and Supervi-sorMarsden had observed without saying anything to himOn another occasion he and another employee Bob Blairworked on a motorcycle head using a company grinder andvalve seater after quitting time and Supervisor Ridgewayparticipated by trying to show them how to do it He alsosaw another employee nicknamed "Woody" use a compa-ny lathe to make a piece for skindiving equipment andwhen Supervisor Ridgeway asked Woody what he wasdoing Woody told him Tackett stated another employeeJohn Paris made an anchor for his boat during lunch hourusing a torch while the foreman, who was sitting in hisoffice, could see him Tackett testified about twice a weekhe observed employees on their own time working on theirown property such as grinding lawnmower blades on thecompany grinderJames Graham stated about May he fixed a flat tire forhis vehicle using company tools and at the time informedSupervisor Ridgeway what he was doing He also testifiedabout February or March after the shift ended he used a21 Superintendent Malinowski testified and several employees, includingTackett,Graham, and Norton, acknowledged the Company had writtenrules postedcompany bench grinder and ark welder to repair a crackedmanifold for a friend and Ridgeway saw him Graham alsostated he observed other employees on their owntime us-ing company equipment working on such things for theirpersonal use as sharpening gardening tools, lawnmowerblades,and aiming headlightsGraham stated aboutMarch or April he observed Tackett andBob Blair usingcompany tools to fabricate a trailer hitch and about 6weeks prior to the hearing in December he saw John Parisreplacing a set of valves using a valve grinding machineGraham denied ever asking his supervisor's permission andalthough his supervisor saw him performing such work hestated he was never given any warnings According to Gra-ham, Supervisor Ridgeway characterized such work as gov-ernment jobsTheodore Arden testified he had worked on his ownequipment during his own time on about two or three occa-sions within the last year and had observed other employ-ees working on carburetors or generators using companyfluid to clean the carburetors About 1 to 2 years ago healso used company tools and cleaning solvent to overhaul acarburetor and generatorHoward Norton, an employee of the melt shop, testifiedthat about 3 weeks before the hearing, in December, hemade a lamp and stand using company materials, includ-ing a three-eighth pipe and small piece of stock and a com-pany welder and torch, while his supervisor, Paul Young,watched him without saying anything Norton denied hav-ing asked permission Norton stated that within the 6-weekperiod prior to the hearing in December, he had also weld-ed a trailer towbar on his break using a company grinderand welder, without asking permission, and SupervisorYoung also saw him Norton further stated Young workedon his own things using the same equipment and within thelast few weeks prior to the hearing he had observed otheremployees on about a dozen occasions working on theirown property using company toolsSuperintendent Malinowski claimed he had no knowl-edge whether employees worked on their own productsduring breaktimes in the shop and the other supervisorswhom these employees stated had observed them, namely,Supervisors Ridgeway, Marsden, and Young, did not denysuch instances had occurred Therefore, I credit the undis-puted testimonies of Tackett, Theodore Arden, James Gra-ham, and Howard Norton and find that the employeesduring their break periods worked on their own propertyusing company tools and equipment without the permis-sion of the supervisors and, although the supervisors hadknowledge of such incidents, they had permitted such prac-tices notwithstanding any company rules to the contraryD The Failure To Promote Miguel HernandezMiguel Hernandez was employed by the Respondent asan auto truck mechanic and worked under the supervisionof Supervisor DupreeHe was active in the Union and Superintendent Mali-nowski acknowledged he had observed him wear a unionbutton and believed he was for the UnionOn September 28, Joe Pugliese and Fred Hutchinsonwere promoted from their positions as auto truck mechan- 592DECISIONSOF NATIONALLABOR RELATIONS BOARDics to the next highest position which was that of mobileequipment mechanic Pugliese was hired as an auto truckmechanic on July 11, 1972, and Hutchinson, who was hiredon September 22, 1969, was promoted to auto truck me-chanic on July 11, 1972 Hernandez who had applied forand was considered along with Pugliese and Hutchinsonfor promotion to mobile equipment mechanic was hired onJune 5, 1967, and promoted to auto truck mechanic on July14, 1973 Thus, while Hernandez had more seniority thanboth Pugliese and Hutchinson, they had more job seniorityas auto truck mechanics than HernandezSuperintendentMalinowski testified thatPugliese,Hutchinson, and Hernandez were each considered for pro-motion to the two available positions of mobile equipmentmechanicHis selection of Pugliese and Hutchinson forpromotion rather than Hernandez was based on the recom-mendations of the two line supervisors, Supervisor Dupreeand Supervisor Ridgeway, and he testified they were pro-moted on the basis of job seniority since he felt that allthree of them were qualified According to Malinowski,under company policy, promotions are considered in de-scending order on the basis of qualification, job seniority,and then company senioritySuperintendent Malmowski stated about a week beforethe promotions he discussed the matter with SupervisorDupree in the presence of Eric Johansen,22 and, upon ask-ing Dupree for his recommendation concerning which twoof the three employees being considered should be promot-ed, Dupree selected Hutchinson as his first choice becausehe thought he was the best qualified, and for a secondchoice Dupree informed him he did not have much knowl-edge about Pugliese and would have to select Hernandezwho he felt was qualified and could be moved up Dupreeinformed him he would have to ask Supervisor Ridgewayabout PuglieseSupervisor Dupree, who stated both Hutchinson andHernandez worked under his supervision while Puglieseworked on another shift under Supervisor Ridgeway, cor-roborated Malinowski's testimony According to Dupreehe had recommended Hutchinson because of his perfor-mance and capabilities and being able to get the job doneSupervisor Dupree impressed me as a credible witness andI credit his testimony concerning his recommendationsSuperintendent Malinowski testified that that same day,in the presence of Johansen, he asked Supervisor Ridge-way 23 for his recommendations between the three employ-ees being considered, whereupon Ridgeway recommendedHutchinson who he had worked with and Pugliese becausehe knew of his qualificationsAccording to Superintendent Malmowski, upon makinghis decision the following day, he informed Supervisor Du-pree that all three men were qualified for promotion but,based on seniority in their job classification, he was pro-moting Hutchinson and Pugliese on their respective shiftsSupervisor Dupree corroborated Malmowski's testimonyconcerning the reasons given himHernandez testified that about a week after the promo-tions Supervisor Dupree called him in the office and first22 Eric Johansen who worked in personnel did not testify23 Supervisor Ridgeway, as notedsupradid not testifyinformed him that Hutchinson and Pughese were promot-ed because they were better qualified, however, after talk-ing to someone on the telephone, Dupree grabbed a pieceof paper and told him according to the records they hadmore job seniority than he did Upon asking Dupree whowas next in line, Dupree informed him he did not know butwould checkSupervisor Dupree's version was he informed Hernandezthe reason was they felt the employees who had been in thejob classification the longest were better qualified and itwas more fair to give it to them, whereupon Hernandez'response was he was not expecting a promotion Dupreestated he informed Hernandez pursuant to his request hewould find out how he stood in line for a promotion Afterpicking up the telephone and calling Malinowski, who wasnot in, he hung up and informed Hernandez he could notget an answer but would give him an answer laterSupervisor Dupree testified that after checking he subse-quently informed Hernandez he was next in line for pro-motion to mobile equipment mechanic with job seniority inthat classificationHernandez acknowledged Dupree in-formed him a few days later he was next in line for promo-tionUnder the Company's training program for promotionsemployees are assigned to work with employees in higherjob classifications to obtain knowledge This includes as-signing auto truck mechanics to work with mobile equip-ment mechanics as well as with heavy mobile equipmentmechanics, which is the next highest job classification Thelatterclassification of employees perform work on allheavy mobile equipment including overhead cranes, dieseland electric cranes, and track mobiles Insofar as the skillsrequired for mobile equipment mechanics are concerned,Malinowski stated it requires a background in hydraulicsand the ability to work on any type mobile equipment suchas tow motors and minor problems on cranes Both Her-nandez and Ajimiro Valdez, who was a heavy mobileequipment mechanic, agreed skills in hydraulics were re-quiredHernandez testified that for about the last 2 years, upuntil 2 or 3 months prior to the hearing held in December,he had worked with Cephas Wilson,24 who was a heavymobile equipment mechanic, during which period he ob-tained experience concerning mobile equipment and heavymobile equipment repair work, which included repairingtracks,bulldozers,cranes,mobile cranes, locomotivecranes, and tow motors Except for the cranes and bulldoz-ers,which he classified as heavy mobile equipment, theother equipment was classified as mobile equipment Ac-cording to him he spent approximately 75 percent of histime performing work on mobile equipment and heavy mo-bile equipment 25 and the remainder cleaning trucks andcars in the auto truck mechanic classification 26Hernandez testified that Hutchinson first started workon heavy mobile equipment about 6 months ago and he24According to Hernandez, he then continued to perform the same kindof work with another heavy mobile equipment mechanic25 SupervisorDupree acknowledged Hernandez had spent more timeworking on heavy mobile equipment than Hutchinson26 Hernandez stated he had also taken a master mechanics course ofwhich the Respondent had knowledge FLORIDA STEELCORP593had to show him what he knew including how to adjustswing bands on a crane He denied ever working with Pug-lieseThe General Counsel presented two other witnesses con-cerning Hernandez' qualifications for promotionAjimiroValdez,who acknowledged he had neverworked with Pugliese, testified that he had worked withboth Hutchinson and Hernandez, who, in his opinion, wasmore experienced According to Valdez, about a year agohe worked with Hutchinson overhauling a crane Althoughhe stated Hutchinson was a good welder he testifiedHutchinson could not adjust bands which Hernandezcould and did not know about certain things in the electri-cal field like changing wires, which Hernandez did, and healso had to explain to Hutchinson how to assemble thegearsHowever, Valdez admitted he did not know whetherHutchinson had worked on a crane before that occasionalthoughHutchinson had worked with him on mobileequipment many timesTheodore Arden, a heavy equipment mechanic, testifiedHoward Lamb who had been replaced by Supervisor Du-pree had informed him the Company felt they wanted ayounger man to work on heavy equipment and asked himif it was all right with him he would like for Hernandez togo out on the job with Wilson to train 27Arden stated he had worked with both Hernandez andHutchinson on mobile equipment and heavy mobile equip-ment 28 and believed Hernandez had more experienceworking on cranes and was better qualified because he gotto the problem and had more experience However, undercross-examination Arden admitted he had only observedHutchinson a couple of times working on the crane sinceOctober and had only observed Pughese on one occasion,which was 2 or 3 weeks before Thanksgiving, and that boththe work of Hutchinson and Pugliese on those occasionswas satisfactoryE Hernandez' Assignment To Paint The CraneHernandez testified a couple of months prior to the hear-ing held in December that Supervisor Dupree told him andJimmy Valdez,29 a heavy mobile equipment mechanic withwhom he had been working overhauling a crane, that theywould have to paint the crane 30 After he and Valdez wentover to the crane and Valdez informed him he was notgoing to paint it, Hernandez stated he asked SupervisorDupree why Rick Quiroz could not paint it When Dupreeasked if he was refusing, Hernandez stated he returned andpainted the crane which took 2 to 3 days According toHernandez, there was no scaffolding and the job was dan-gerous 31 Supervisor Dupree testified, after preparing thework order, that he gave it to Valdez in the presence of theshift including Hernandez, and instructed Valdez he want-ed the bottom part of the crane painted and for Hernandezto assist him Dupree denied Hernandez questioned himabout why the regular painters did not paint the crane Thework order was dated October 1 Dupree statedhis reasonsfor assigning them to paint was because they had beendoing repair work on the crane and they were overloadedwith painting work while mechanical work was slowHernandez who stated he had never painted before orused a spray gun testified when he started to paint RickiQuiroz showed him how and told him if he needed anyhelp to let him know Hernandez further testified Quiroztold him he was not too busy Quiroz, who normally paint-ed cranes, testified that at Hernandez' request he showedhim how to prepare the paint and use the spray gun How-ever, he denied having any conversations with Hernandezconcerning how busy he was and stated this occurred whilehe was putting a camper on a pickup truck and doing bodywork on the bed and the only other paint and bodyman,Jimmy Simmons, was painting a truck Quiroz corroborat-ed Supervisor Dupree's testimony they were behind in theirwork in the body shop I credit both Supervisor Dupreeand Quiroz who I find were credited witnesses rather thanHernandez Apart from my observations in not creditingHernandez on occasions, he contradicted his own testi-monyBoth Supervisor Dupree and Quiroz testified that Quirozwas subsequently assigned to paint the boom on the samecrane 32 According to Dupree they were caught up in thebody shop and Hernandez was put on another jobAlthough Hernandez did not remember seeing mechan-ics painting cranes before, he admitted he did not knowwho painted them and had never seen a crane that sizepainted in the shop Theodore Arden, a heavy equipmentmechanic, testified that, while in the last 4 or 5 years hehad never seen mechanics painting cranes, he acknowl-edged about 6 or 7 years ago he had painted some trailersArden also claimed heavy equipment had only been paint-ed in the shop on a few occasions when they overhauledcranesSupervisor Dupree, while acknowledging that paintingwas not normally part of a mechanic's duties, testified itwas not unusual to assign them such work if required andhe had previously assigned auto truck mechanics andheavy mobile equipment mechanics to paint vehicles, andhad done it himself when he worked in those jobclassifica-tions Included among examples given by Dupree were as-signments made in April for Arnold Gordon, an auto truckmechanic, to perform painting work on a crane which wasbeing overhauled and painted and for Cephas Wilson, aheavy mobile equipment mechanic, to perform painting ona crane Respondent's records corroborated Dupree's testi-mony concerning the painting assignments of both Gordonand Wilson Further Quiroz also testified he had observedArnold Gordon and Don Brown, who he also believed wasa mechanic at the time, painting a crane in July27 The date of this conversation was not established28Arden testified he had also worked with Pugliese but not too much29 Supervisor Dupree stated Jimmy Valdez' first name is Avery3s Hernandez subsequently stated he was not sure whether Valdez waspresent when the assignment was made3i Since Hernandez did not paint the boom of the crane,as discussedinfra,and a spray gun was used to paint, the evidence failed to establish howthe work involved was dangerousF Analysisand ConclusionsGeneral Counsel contends, while Respondentdenies,that Respondent violated Section 8(a)(1) and (3) of the Act32 The workorder wasdated November 3 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDby unlawfully interrogating, threatening, and polling itsemployees with respect to their union activities and dis-criminatorily refused to promote Hernandez and assignedhim the task of painting a crane and discriminatorily dis-charged and refused to reinstate Tackett because of theirunion or concerted activitiesUpon the requests of the General Counsel and theUnion at the hearing I have taken official notice of priorBoard decisions involving the Respondent's Tampa, Flori-da, facilities, namely,Florida Steel Corporation,220 NLRB225 (1975), andFloridaSteelCorporation,215NLRB97 (1974) 33Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct Section 8(a)(3) of the Act provides in pertinent part"It shall be an unfair labor practice for an employerby discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organization19Based on my findings set forthsupra,SupervisorWeid-man coercively interrogated Donald Brans concerning howhe felt about the Umon and whether he had attendedunion meetings, Superintendent Welch threatened DavidHobley, Jr, with loss of work should he vote for theUnion, and Respondent was responsible for having its em-ployees pose for antiunion pictures for Respondent's use,the effect of which was to poll the employees concerningwhether they supported the Company or the Union Thetest applied in determining whether a violation of Section8(a)(1) of the Act has occurred is "whether the employerengaged in conduct which, it may reasonably be said, tendsto interfere with the free exercise of employee rights undertheAct "Electrical Fittings Corporation, A Subsidiary ofI-T-E Imperial Corporation,216 NLRB 1076 (1975) Ap-plying that test, I find that the Respondent by interrogat-ing, threatening and polling its employees as enumeratedsupra,has interfered with, restrained, and coerced its em-ployees in the exercise of their rights guaranteed in Section7 of the Act and has thereby violated Section 8(a)(1) of theActThe next issue is whether Tackett was discriminatorilydischarged and denied reinstatement because of his unionor concerted activitiesUnder the law, if an employee's discharge is motivatedby antiunion design, such discharge is violative of the Acteven though the employee has performed misdeeds whichwould warrant his dismissalFrostyMorn Meats, Inc vN L R B,296 F 2d 617, 620 (C A 5, 1961) Direct evidenceof discriminatory motivation is not necessary to support afinding of discrimination and such intent may be inferredfrom the record as a wholeHeath International Inc, 196NLRB 318 (1972)Respondent's asserted reasons for discharging Tackett,whose union activities were admittedly known to the Re-33Although the Union further requested that I take official notice of priorBoard decisions involving Respondent's other locations inasmuch as no evi-dence was proffered to show the relationship of such facilities to the TampaFlorida, facilities, no notice has been taken of such decisionsspondent, was for misuse and possession of company prop-ertywithout authorization and because of two previoussuspensions in his fileHowever, these suspensions werenot offered in evidence or further identified and the undis-puted evidence established that the company rules Tackettallegedly violated resulting in his discharge had not beenenforced previously, notwithstanding Respondent's super-visorswere aware that employees on their own time andwithout permission had worked on their own personalproperty using company tools and equipmentMoreoverthe accusation levied against Tackett that he had used apiece of keystock obtained by him from the partsman todrill the holes in was refuted by both the credited testimo-ny of Tackett and the production of a tool which he hadmade from that particular piece of keystock Further, sincethe rules relating to the alleged reason for his discharge hadnever been enforced, no logical explanation was profferedto explain why the investigation had been initiated or con-ducted against Tackett over the keystock Admittedly, Re-spondent could not identify the keystock which could havebeen purchased elsewhere as being company property andthere was no evidence Tackett had worked on it during hisworktime Besides, had Tackett been engaged in conductprohibited by the Respondent, it appears unlikely he wouldhave called it to the attention of Supervisor Marsden as hedid in the instant caseRather, upon consideration of all the evidence and thecircumstances surrounding Tackett's discharge includingRespondent's union animus established through the unlaw-ful conduct herein foundsupra,as well as prior Board deci-sions, Tackett's union activities of which the Respondenthad knowledge, and having rejected the Respondent's rea-sons for discharging him, I am persuaded and find thatRespondent discharged and refused to reinstate Tackettbecause of his union activities thereby violating Section8(a)(3) and (1) of the Act, and the reasons asserted by Re-spondent were mere pretexts to conceal its discriminatorymotiveThe remaining issues relate to the failure to promoteHernandez and assigning him to paint the craneInsofar as the failure to promote Hernandez to the posi-tion of mobile equipment mechanic is alleged to have beendiscriminatorily motivated because of his union or concert-ed activities the General Counsel contends he was betterqualified than Hutchinson and PuglieseHowever, theGeneral Counsel proffered no evidence prior to the promo-tions concerning the qualifications of Pugliese and onlylimited evidence, consisting of the testimonies of Valdez,Arden, and Hernandez himself, concerning those qualifica-tions of Hutchinson as compared to Hernandez However,their testimonies in making these comparisons related toonly a few instances where they had observed their workwith Valdez admitting he did not know whether Hutchin-son had previously worked on a crane and Arden undercross-examination admitting that work he has observedbeing performed by both Hutchinson and Pugliese sincethe promotions had been satisfactoryMoreover, I havepreviously credited the testimony of Supervisor Dupreethat he had recommended Hutchinson over Hernandez be-cause he thought Hutchinson was the best qualified TheGeneral Counsel having failed to prove Hernandez was FLORIDA STEEL CORP595more qualified for a promotion than Hutchinson and Pug-liese and absent any evidence as here to disprove that un-der the Respondent's promotion practices job seniority, asin the instant case, was the next basis utilized in selectingemployees for promotion, I find that the General Counselhas failed to prove by a preponderance of the evidence asis his burden that the reason Hernandez was not promotedto the position of mobile equipment mechanic was becauseof his union or concerted activities In so finding I havetaken into consideration Respondent's admitted knowl-edge of Hernandez' union activities, its union animus, andthe fact Superintendent Mahnowski, who made the deci-sion, was also involved in the unlawful discharge of Tack-ett discussedsupraWith respect to whether Hernandez was subsequentlyassigned to paint the crane because of his union or concert-ed activities, the General Counsel presented two witnesses,Hernandez and Arden, who both stated they had not ob-servedmechanics perform painting work except forArden's admission that 6 or 7 years ago he had paintedsome trailersHowever, both Supervisor Dupree and Qui-roz, the regular painter, testified, and those testimonieswere corroborated by company records, that during thatyear prior to Hernandez' assignment Arnold Gordon, anauto truck mechanic, and Cephas Wilson, a heavy mobileequipment mechanic, had both been assigned to paintcranesHaving credited the testimony of Supervisor Du-pree concerning the reasons he assigned Hernandez alongwith Valdez to paint the crane and the fact other mechan-ics had previously been assigned such work contrary to theGeneral Counsel's contentions, I do not find as the amend-ed complaint alleged that Hernandez was assigned to paintthe crane because of his union or concerted activitiesIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereofguaranteed in Section 7 of the Act, and has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct4By discriminatorily dischargingWilliam Tackett onJuly 30, 1975, and refusing to reinstate him, the Respon-dent has engaged in unfair labor practices in violation ofSection 8(a)(3) and (1) of the Act5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent had engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend that it ceaseand desist therefrom and to take certain affirmative actionto effectuate the policies of the Act Accordingly, the Re-spondent shall be ordered to immediately reinstate WilliamTackett to his former job, or, if that job no longer exists, toa substantially equivalent job, without prejudice to his se-niority and other rights and privileges and to make himwhole for any loss of earnings and compensation he mayhave suffered because of the illegal discrimination againsthim in his employment Backpay shall be computed in ac-cordance with the formula and method prescribed by theBoard in FW Woolworth Company,90 NLRB 289 (1950),and payment of 6-percent interest per annum shall be com-puted in the manner prescribed by the Board inIsis Plumb-ing & Heating Co,138 NLRB 716 (1962)Based upon the Respondent's unfair labor practicesherein found and in view of its past history of unfair laborpractices as reflected in the prior Board decisions involvingthe Respondent citedsupra,which establishes a proclivityto violate the Act, a broad order is appropriate SeeBroth-erhood of Teamsters & Auto Truckdrivers, Local No 70, In-ternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America (Sea-Land of CaliforniaInc),197 NLRB 125 (1972), enfd 490 F 2d 87 (C A 9,1973)Accordingly, Respondent will be further ordered tocease and desist from "in any manner" infringing upon therights guaranteed to its employees under Section 7 of theAct 34Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedCONCLUSIONS OF LAW1Florida Steel Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2United Steel Workers of America, AFL-CIO, is a la-bor organization within the meaning of Section 2(5) of theAct3By coercively interrogating an employee concerninghow he felt about the Union and whether he had attendedunion meetings, threatening an employee with loss of workshould he vote for the Union, unlawfully polling the em-ployees concerning whether they supported the Companyor the Union, Respondent has interfered with, restrained,and coerced its employees in the exercise of their rightsORDER35Respondent, Florida Steel Corporation, Tampa, Florida,its officers, agents, successors, and assigns, shallICease and desist from34Ha% ing ordered a broad order and absent evidenceas here toshow therelationships between all of the Respondents facilities I do not find a suffi-cient basis for adopting the proposed extraordinary companywide remedyurged by the Union in its brief5 In the event no exceptions are filed as provided by Sec 102 46 of theRulesand Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions and Order and all objections thereto shall bedeemed waived for all purposes 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Coercively interrogating its employees concerninghow they feel about the Union and whether they attendunion meetings(b)Threatening its employees with loss of work shouldthey vote for the Union(c)Unlawfully polling its employees concerning whetherthey support the Company or the Union(d)Discouraging membership in the United Steelwork-ers of America, AFL-CIO, or any other labor organiza-tion, by discharging, refusing to reinstate, or in any othermanner discriminating against any employee in regard tohire, or tenure of employment or any term or condition ofemployment(e) In any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights under Sec-tion 7 of the Act2Take the following affirmative action necessary to ef-fectuate the policies of the Act(a)Offer immediate reinstatement to William Tackett tohis former job, or, if that job no longer exists, then to asubstantially equivalent job, without prejudice to his se-niority and other rights and privileges and make him wholefor any loss of pay or other compensation he may havesuffered by reason of the discrimination against him, in themanner set forth in that portion of this Decision entitled"The Remedy "(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze and determine the amount of backpay due un-der the terms of this Order(c)Post at its Tampa, Florida, facilities, copies of theattached notice marked "Appendix " 36 Copies of said no-tice, on forms furnished by the Regional Director for Re-gion 12, after being duly signed by the Respondent's au-thorized representative, shall be posted immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted Rea-36 In the event that the Boards Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read `Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Boardsonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material(d)Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewithIT IS FURTHER ORDERED that the amended complaint be,and it hereby is, dismissed insofar as it alleges unfair laborpractices not specifically found hereinAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesconcerning how they feel about the Union, or whetherthey attend union meetingsWE WILL NOT threaten our employees with loss ofwork should they vote for the UnionWE WILL NOT unlawfully poll our employees con-cerning whether they support the Company or theUnionWE WILL NOT discourage membership in UnitedSteelworkers of America, AFL-CIO, or any other la-bor organization by discharging, refusing to reinstate,or in any other manner discriminating against our em-ployees in regard to their hire or tenure of employ-ment or any terms or conditions of employmentWE WILL offer to William Tackett his former job, or,if that job no longer exists, a substantially equivalentjob with backpay and interestWE WILL NOT in any manner interfere with, restrain,or coerce employees in the exercise of their rights toself-organization, to form, join, or assist any labor or-ganization, to bargain collectively through representa-tives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activitiesFLORIDA STEEL CORPORATION